     Case 1:19-cv-02276-AJN-KHP Document 113 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                             8/25/2020



INV Accelerator, LLC,

                        Plaintiff,
                                                                        19-cv-2276 (AJN)
                –v–
                                                                             ORDER
Vested Interest Co., et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

      A case management conference is hereby scheduled for Friday, December 11, 2020, at
3:15 PM.

      SO ORDERED.


Dated: August 24, 2020                        __________________________________
       New York, New York                             ALISON J. NATHAN
                                                    United States District Judge
